PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/142,702
Filing Date: 26 Sep 2018
Appellant(s): Mantell et al.



__________________
David Lockman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 November 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Brief Description of the Cited Prior Art
	Primary reference Mandel et al. (US 20170157831 A1, “Mandel”) teaches a multi nozzle extruder (see for example Fig. 2A) that may extrude multiple parallel ribbons (see Fig. 5) at 45⁰, -45⁰, 135⁰, and -135⁰ (see Fig. 5) parallel to the faceplate that has axes defined at 0, 90, 180, and 270 (see Fig. 5 showing axes of C and CP). Mandel teaches that the extruded material may be object material or support material ([0031]). 

Applicable Rejection
The following ground(s) of rejection are applicable to the appealed claims: 
Please reference the Final Rejection dated 10 August 2021. 

Response to Arguments
	Appellant’s remarks made in the appeal brief submitted 29 November 2021 and 15 December 2021 are considered below with reference to Appellant’s argument sections: 

Appellant argues Mandel cannot anticipate a controller configured to “operate the actuator to move the multi-nozzle extruder along a path in the plane parallel to the 

Mandel teaches a controller configured to extrude multiple parallel lines of material at 45⁰, -45⁰, 135⁰, and -135⁰ (see Fig. 5 showing the extrusion of multiple parallel lines of material relative to the stated axes of “P” and “CP”, but the axes may be arbitrarily chosen). 
Appellant argues that Mandel does not teach extruding “support material” in those directions, but the material worked upon by an apparatus does not impart patentability to an apparatus claim. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. An additive manufacturing apparatus that extrudes support material is not structurally distinguishable from an additive manufacturing apparatus that extrudes object material.  Even so, Mandel teaches that the “extrusion material” extruded by its apparatus may be support material ([0031]). Therefore, Applicant is actually arguing that Mandel fails to teach extruding support material outside a perimeter of a layer of an object being formed.

Appellant argues that the Examiner is relying on a controller “capable” of being configured 

The Final Office Action dated 10 August 2021 does not rely upon a capability of Mandel’s controller in order to reject the independent claim. This stance was dropped, and Appellant acknowledges this on page 8 of the Appeal Brief. 

The Examiner dropped this rejection over the capability of Mandel, because printing outside of the perimeter (such as in 9A) would merely expand the perimeter of the layer being formed. Thus, this is not what Appellant intends by printing “outside the perimeter,” as printing outside the perimeter would merely expand the perimeter of the layer. 

To provide some background the Examiner would like to point to Appellant’s figures. Figure 2C of Appellant’s drawings shows a frusto-conical object. The outer edge of the frusto-conical object would be the “perimeter” of the object ([0042] of Appellant’s original specification submitted 26 Sept 2018 states that the perimeter of the frusto-conical object is formed by a center nozzle). In order to hold up the frusto-conical shape while the object is curing or hardening support structures are laid down, such as shown in Appellant’s Figures 2D and 2E. The parallel lines (324, 328, 332, 336) projecting outward from the circular shape are the support structure. In a post-processing step the support structures will be burned off, dissolved, or broken off ([0042] of Appellant’s original specification states that their support structures are optimized so they can be “broken away easily”). Breaking off the supports will leave the desired object shown, for example, in Appellant’s Figure 2C. 
Ultimately, Appellant’s “perimeter” is the perimeter of the object after the support structure is removed. This is entirely dependent upon the shape of the object that will be produced after the object is taken out of the additive manufacturing apparatus and molded further. Thus, Appellant 

Appellant argues that a person having ordinary skill in the art would not interpret “the perimeter of a layer of an object being formed” the way the Examiner has interpreted this limitation

Appellant argues that the Examiner should take an interpretation that is consistent with what a PHOSITA would think of a “perimeter” in light of the specification. The Examiner is not interpreting the “perimeter of a layer of an object being formed” contrary to Appellant’s drawings and specification. The specification acknowledges that the support structures will ultimately be broken off, which would define the perimeter of the object. 
Appellant’s specification repeatedly states that the support structure will be removed from the article. [0005] of Appellant’s original specification states that the material of the support structure is chosen so that it “can be easily removed from the object.” [0006] of Appellant’s original specification states that it may be undesirable to form the support structure with conventional techniques because the support structure may “become part of the object being formed and cannot be separated from the object without destroying the structural integrity of the object.” [0022] of Appellant’s original specification defines “support materials” as “temporary structures” that are “optionally removed after completion of the printing process.” Finally, [0042] of Appellant’s original specification states that “Typically, the support structure needs to be close enough to the perimeter to provide adequate support but not so close that it cannot be broken away easily. One way to accomplish this goal is to extrude a ribbon of material outside of and parallel to the object perimeter” (emphasis supplied). It is clear from Appellant’s specification that the perimeter of the object is not defined by what is actually printed. The perimeter of the object is established when the support structure is broken away, which is a post-processing step and highly dependent upon the desired shape of the ultimate object, how the support structure is broken away in the post-processing step, and whether the support structure is broken away in a clean manner. Thus, the Appellant is trying to distinguish their apparatus claim based upon the article worked upon, which does not patentably distinguish an apparatus claim. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. 
If Appellant were claiming an additive manufacturing method they could potentially distinguish their process by performing a post-processing step which defines the perimeter of the object being formed, but Appellant is not claiming an additive manufacturing method. Appellant is claiming an additive manufacturing system and is trying to define that system or controller based upon the article worked upon, the perimeter established, in a post-processing step.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PAUL SPIEL/Examiner, Art Unit 1748    


/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.